DETAILED ACTION
This action is in response to communications filed on July 28th, 2020.
Claims 1-20 are hereby allowed. 
The present application is a continuation of application no. 15/625,032, filed on June 16th, 2017, which has matured into patent no. 10,735,275. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 22nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,735,275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims include the allowable subject matter of the parent application.  Specifically, un-deploying a Virtual Network Function (VNF) without releasing the resources allocated to the VNF.
Upon further search and consideration in the technology area deploying and un-deploying VNF’s, no prior art was identified as teaching un-deploying a VNF without releasing the resources allocated to the VNF back to a pool of resources, by withholding notification to the resource manager.  Where the resource manager is tasked with managing the pool of resources allocated to the VNF’s.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee		Pat. Pub.	2017/0068559
Wu		Pat. Pub.	2017/0187572
Jayaraman	Pat. Pub.	2017/0288971
Sandlerman	Patent no.	9,882,828
Kodaypak	Pat. Pub.	2018/0176886
Chou		Pat. Pub.	2018/0262410
Leroux		Pat. Pub.	2018/0317134
Yi		Pat. Pub.	2018/0324261
Yoshimura	Pat. Pub.	2019/0052528
Sun		Pat. Pub.	2019/0260690
Hellstrom	Pat. Pub.	2019/0379728
Lovene		Patent no.	10,931,525

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/30/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457